 Case 1:20-cv-01065-KG-CG Document 1 Filed 10/15/20 Page 1 of 7
                                                                              F'TLE& :,
                                                                UNiTED s"i-NrES
                                                                                DISTRICT COURT
                                                                 ALBUQ j  I i..   I: :: i.i   r   i,i rr   rvluair"C"d'

 STATE OF NEW ME)(ICO
                                                               .
                                                                   ,,'_      OcI I 5                 2020
 COUNTY OT                                                                                                                ,:
                                                                                                                     .a
            fi,rDICNT DISTRICT COURT                                MITCI.IELL R. ELFERS
                                                                                   CLEHK I rrrn
    Ke;'6       F.levr&rs Brr
           PlaintiffrPetitioner                           AOcv toGS 1<6/ctQ
                                                    Np9n2ol5        - otgr5-
Sl-f.               ,   //l,,p;,o
        ^4-1,.1,,
           Defendant/Respondent

                                    R"E*k
          Iv{OTION TO/FO
                                                                                                                      1"'t{,i
Mynameis                <e,+\ 4e,,.{ers.;
I request the Court do the following:

                                                                                                                               rp

The reasons the judge should gant my request are (attach additional pages if needed):




Therefore, I respectfully ask the Court to grant this motion-
Per Rule 1-0i 1 of the Rules of Civit Procedure, my signature here indicates that:
I have read the motion and to the best of my knowledge, information and belief there
                                                                                     is good
ground to support it; and I am not using the motion to delaythe case.


                                                   _        Certificste of Mailing
                                            I ce*i$, that I sent acopy of this-whotenaotisn t+
 Signature of party making the motion       all other parties in this case by mailing it to them
 Mailing Address:                           or their attomeys at the following addiesses:
  Case 1:20-cv-01065-KG-CG Document 1 Filed 10/15/20 Page 2 of 7



  STATE OF NEW MEXICO
  COI TNTY OF
              JUDICIAL DISTRICT COURT


     .(g;+L.' Hendersou,.
          PlaintifflPetitioner
  v.
                                                              No.a{)!:f,:9r9rr
                                                                            .-------




                    ORDER ON         MOTIONT
                                                sof *i
 THE COURT has considered the following morion:




 This motion was filed by:
       Kc;lk      Ller,,,Cers",.,.

After consideration of the motion, the court il grants
                                                              I   denies the motion.

In particular:

| ,6.            rrquest   to appear tetephonically is granted-
                                                                                       may appearby
phone, and is responsible to caII the court ten
                                                minutes before the hearing-

t I      The request to coritinue a hearinffial is granted.
                                                            The hearingfuial tharhad been set
                                                                                              for
                                                                    is rescheduled for

                                                                                          a.m./p.m.
tl

                                                                             DISTRICT COURT   JUDG
Order proposed by:
Case 1:20-cv-01065-KG-CG Document 1 Filed 10/15/20 Page 3 of 7




                      JUD ICI.AL DISTRICT COURT
COUNTY OF
STATE OF NEW MEXICO

(l)-;(e,,+t           t{e,^Uerso,-.
                      PetitionerlPlaintifl

v,                                                                   (3)

(z) sb,fe a[- Aloro           nwlo--,
                      Respondent/Defendant.


                                        (4) REOT'EST FOR              IIEARING

     L    Assigned Judge:

     2.   Type ofCase:        Crt.;     ro/
     3.   Jury:               Non-Jr:ry        L/
                                                                                         None:
                  -
     5.   Matter to be heard:




(5) Names. addresses and telephone numbers of all persons entitled to notice:
 (this ineludes you, any other person in the case who is not represented, and any attomey
involved inthe case)

 (a) Your name and address here:                               (b)
  Kcrf\ Fle-rnfgr5s^
 17so fs$t olcltfuq 66
 G,onis Mn t"o;is'
 (c)                                                           (d)
      p,rrl
      '113"7l,r,,h,#'q o"J lonsle
               NntL(
     SadqTe-N,fr g)fn9



submitted W,
                      K"-Wd     Y
                                  tl.*L,A                                   /ei+L       *ertScr.su,r^
                      Signature                                            Print Name
                      Address: t?oa         tollotl   t{r.,,
                      G   r^nl<   AJ,   m   Qz nla                         Phone Number:
              Case 1:20-cv-01065-KG-CG Document 1 Filed 10/15/20 Page 4 of 7




          f    k,"*+t          i5 tz7.4fvtl rubm,.hg,.fl,i_r thatra.t
                        Htnd.,5n,7
          so ny cortts , vt-rr{. @ u.tir/ rtct-f te- vuta#{ uthicr,
                                                                      rnvrrtes

         ;'; "{::**! ::3:,'
      T,            ";      ; :,:,:: ::f :'*-**Tr":! *{                              pn,,, rt
           tlpo*d ullti ertntn,<( "ttftnclere ,4? +*-" g( ,:;;tb)n,yre. anl;t
                                                                                     upru4&_
          tcaut! A"nrdr*r/t , Tf ;s )ane*eriq I uthe.ther- sL"Lh coac!;fio,1r ,ts.c,d_s
      ,   $p, rrltrfah aqs', . trru*.l 9-- n{!*,n i c+?-. l;,re, rzl,the7 i{reet
          (b7s<:1t5 f*rufu*d D.." ?rce;J Sx,,pc ,t                               Van)filz
                                              )            t 0roqe,4i.4 (i/-Ltz_z f -71<_
          'huch s*oae e* cl,s
                               foott i s fo,tecfr";i o ,{ .tle- i ncl;tt,: ,l.q / a2ari,ft-
                                  'of
      ,anb,"l.;ry osou                go.rrrmna.t'1t1- $,n-rn &.," o4;,c! t c*.tr-g
       /4 cLla (( un? lo ca"cl;4 r.o4f a t *r& r rorf-r, ." z.e,c./f
                                                                        o.?/ar-t, t asf e
                   o,!-r,.)is.ta*';,o€-               is vJhy T,n p,r,p,,:f,r7
        6t.rirot'r
        b ry Go,,( ( A*z b /Llt'.|,,^.r-A.-Thts                                 T .r,rQ
                                        7&v7 {-1r.u,}tJ,f,zzccJ u F p ,"i" *? rue.
      e,{- fru-o(e ,nd, y*,fuf,o, i ,pd', D*-J" +1,=-
                                                               Vonder^"' On.l ,?
             */ o't l;b                 te pr,:{oi. ow! on ay b &y )iE "yg,,r,k
      lu"
                                    ?*W)^,t orl 1x,.ob_ o,ril-;t f,ir*/ ,hq*41;, j4e c,t;.
      )r.-e- u.r,s ',rsp"ufu.Q
                                 ?
      'fr,nr'tn"* J;{nol ,*s *tv J;i.r,e ui m7                                            '.7
                                                           rt*.;dr)n hy n p/E_;
      \r&> taa <]q thf '                            t+ol ,s . *gr*"i,*-.{ dt",;r/r,y
            /r",'^-            '&:0.^/,dufunu
                                    NsuJ,u-i-4k g*ncl*n;L .n7 i^,h ics
      ?             i:l :; f*K,                                            2o;e.ttru

      icep;,:,^   : #
                  :;
            t z hc.*e ;
                    Ati*d
                         : :; a'
                             ?
                             6.  i"r*r _;;x*:27
                                     ;: q ( n    _,
                                     r*f     Hnl
                                       ,ry*bho*       k.e lwa o
  qrti"y'' - , t;* St"rha pfd t'4 .?*.? r*^, b&:G'@l */ trt' fr^,-{*, h""r, -
  Uvl-'To ily he-\ta*<i/ ,rt6,l.< in *hq6.tz.{q,h,a- E nzeL-t/-a *cr.rr1-Lur.u
  ?@t- Jnstrier'+kz foa*s 6f,) ?o* cp.,tl ?**/ tty yt*-fca+
  i


l, ny,f*fry             Lirqplnttzrqs ca*y4l
'1- 'T,n<- So;r*,1 lu
                                                V lk   gr,nderrt<- eu:,l yi
                            &+e
           Case 1:20-cv-01065-KG-CG Document 1 Filed 10/15/20 Page 5 of 7




tt
                     t
I   (l)ir+\ akhN- r ;\-fds
     I                     t'




         lrt lJ\cy1ec.n,nd, uls4 d lurralyts liW, y-ts dTSgtq- t#tJ--t
         eenlfu( +{Jy r4aq Sr -U-{of L++*+l*Sp"^ry,rt caL;L h,..




         iY!:f *p+n*-,*ctutt"ryL auz-uert #e p&b
Case 1:20-cv-01065-KG-CG Document 1 Filed 10/15/20 Page 6 of 7
Case 1:20-cv-01065-KG-CG Document 1 Filed 10/15/20 Page 7 of 7


                                                                            ietrF
                                                                            }*F
                                                    C                           antQ

                                              10.
                                              .2. )\
                                                                      =F    nr
                                                                      gI Z-rrg
                                              1., \//                   E                  (>
                                                                                     'AJ
                                                                                      IY   b
                                                                                     .rtrct^
                                                                  -'!                      )
                                                    F=
                                                    :3Eil    >Z
                                                        ci   A.a^n
                                                    .,8 E E'*B
                                                    H P S *,93,
                                                    ,^Er.?
                                                           e
                                                           A
                                                      *{ Eiu
                                                             {=rn
                                  m
                                  rl                    T
                                                        @
                                                             gE
                                  II
                                                             "I
                                  rii
                                   I
                                  id
                                  iii
                                  r.l
                                  +l
                                  -l
                                  rl        -Bcnr e
                                            -6   uJ     u.
                                           su                                                            i



                                                                                                         i


                                            (oLLJ
                                           -d r <.r.'             !
                                                                                     r
                                            :5+'Fr
                                           ;t?J+                                     E:
                                           e;o                                       o
                                           s5l
                                           iEg                              f, g
                                                       co                   J
                                                                                  E
                                           J-+C                                    m,
                                           9,tE                                    A               ''.




                                                                                 ,*2
                                           'v3                                                 i

                                                  (^&                              ffii
                                                  LEn                                3'        I




                                                 E
                                                                                .i
                                                                                t*-=*
                                                              ,'%ff u*X#l                 "ni


                                                                    }I#i

                                                                                         FI
